Exhibit 99.1 Response Biomedical Corp. Enters into Definitive Agreements for Going-Private Transaction and Private Placement VANCOUVER, B.C., June 16, 2016 – Response Biomedical Corp. (“ Response ” or the “ Company ”) (TSX: RBM, OTC: RPBIF) announces that it has entered into a definitive arrangement agreement (the “ Arrangement Agreement ”) with 1077801 B.C. Ltd., a company owned by OrbiMed Asia Partners, LP, OrbiMed Private Investments III, LP and OrbiMed Associates III, LP and Shanghai Runda Medical Technology Co., Ltd. (“ Runda ”) pursuant to which 1077801 B.C. Ltd. will acquire all of the issued and outstanding common shares of Response (“ Response Shares ”) for cash consideration of $1.12 per Response Share (except in the case of certain rollover shareholders who will instead receive shares of 1077801 B.C. Ltd. on a 1 for 1 basis) (the “ Transaction ”) by way of a statutory plan of arrangement under the Business Corporations Act (British Columbia) (the “ Arrangement ”). The cash consideration price represents a 51% premium to the closing price of the Response Shares on the Toronto Stock Exchange (“
